DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed September 28, 2022, claims 1, 10, 16 and 21 have been amended. Claims 6, 7, 15 and 19 were previously withdrawn from consideration. Claims 1, 2, 4 through 10, 12 through 19, 21 and 22 are currently pending.

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ohnishi forms a single surface layer with its material, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Ohnishi is solely cited as prior art to show that it was known in the art that the same material used to form an intermediate structure was also used to smoothen out any surface irregularities on the formed intermediate structure. Applicant’s arguments concerning the rejection of the claims completely ignores the teachings of Chong which does form an intermediate structure having a stair-stepped edge along the structures height and having applied a material to smoothen out the stair-stepped edge.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S. Patent # 6,800,324) in view of Fink et al (U.S. Patent # 5,510,066) and Ohnishi et al (U.S. Patent Publication No. 2016/0107375).
	In the case of claim 21, Chong teaches process for forming a 3-D structure in the form of a plastic object by a rapid prototype method (Abstract and Column 1 Lines 8-11). Chong teaches that the object was manufactured by receiving instructions for the structure and forming successive layers of material according to the instructions by laser sintering the material, which would inherently have a thickness, to produce an intermediate structure/part 42, which has a height as shown in Figures 3A-3C, having a stair-stepped surface portion 44 having a plurality of edges (Column 3 Lines 23-56, Column 4 Lines 21-26 and Figure 3A). Chong further teaches having applied material/UV lacquer to the stair-stepped surface portion 44 to smooth out the stair-stepped surface portion (Column 4 Lines 33-45 and Figure 3C). 
	Though Chong teaches having smoothed the stair-stepped surface portions/edges of the structure by applying additional material, Chong does not specifically teach that the material was applied by spray forming. However, as was discussed previously, the structure formed by the process of Chong was a plastic object and Chong further teaches that any known rapid prototyping technique can be use instead of the preferred embodiment disclosed in the reference (Column 2 Line 58 through Column 3 Line 22).
	Fink teaches a rapid prototyping method for forming a three-dimensional (3-D) structure layer by layer (Abstract and Column 1 Lines 11-39). The method of Fink comprised receiving instructions for forming the structure wherein the instructions were based on a data model of the structure in the form of a computer aided design (CAD) (Column 4 Line 51 through Column 5 Line 21 and Figures 1 and 2). Fink further teaches having received material in the form of a first reactant liquid and another liquid reactant which were used to print the structure based on the instructions/CAD wherein printing comprised spray forming/jetting the material to produce the structure (Column 5 Lines 49-58, Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2). Fink further teaches that the process was used to form plastic/polymer structures wherein the material sprayed/jetted to form the structure comprised a resin first component and a second component/hardener which reacted with the first component/resin to form a solid layer (Abstract, Column 17 Lines 52-59 and Column 18 Line 56 through Column 19 Line 33).
	Based on the teachings of Fink, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the spray forming process of Fink to apply the smoothening material of Chong because Fink taught a known rapid prototyping process in the art for forming plastic objects and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Though Chong teaches having applied material to the stair-stepped surface portion in order to smooth this portion Chong does not teach that the material applied was the same material used to form then intermediate structure and that the material was applied by spray forming.
	Ohnishi teaches process for forming a three-dimensional layer/structure wherein after formation the structure was subjected to a smoothing step to smooth out surface irregularities (Abstract). Ohnishi teaches that the structure/layer 2 was produced by forming successive layers of the structure 2 and was formed by depositing plastic/resin ink 3 (Pages 3-4 Paragraphs 0052-0056 and Figure 1). The smoothing step of Ohnishi comprised spraying/jetting the same resin ink 3 onto the intermediate structure 2 in order to remove any surface irregularities (Pages 4-5 Paragraphs 0061-0063 and 0069-0071 and Figures 3(a)-3(d)).
	Based on the teachings of Ohnishi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the smoothing step of Chong in view of Fink by spraying the same material used to form the intermediate structure onto the stair-stepped surface portion because this was a known process in the art for removing surface irregularities on structures formed layer by layer.
	As for claim 22, as was taught previously, it would have been obvious to have used the spraying process of Fink to smoothen the stair-stepped edges of the intermediate structure of Chong. Fink further teaches having included a viscosity enhancer/modifier which adjusted the viscosity of the material (Column 3 Lines 41-54 and Column 11 Lines 6-11).










Claims 1, 2, 5, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et and Hadas (U.S. Patent Publication No. 2015/0352790).
	In the case of claims 1 and 10, Chong teaches process for forming a 3-D structure in the form of a plastic object by a rapid prototype method (Abstract and Column 1 Lines 8-11). Chong teaches that the object was manufactured by receiving instructions for the structure and forming successive layers of material according to the instructions by laser sintering the material, which would inherently have a thickness, to produce an intermediate structure/part 42 having a stair-stepped surface portion 44 having a plurality of edges along the height of the part 42 (Column 3 Lines 23-56, Column 4 Lines 21-26 and Figure 3A). Chong further teaches having applied material/UV lacquer to the stair-stepped surface portion 44 to smooth out the stair-stepped surface portion (Column 4 Lines 33-45 and Figure 3C). 
	Though Chong teaches having smoothed the stair-stepped surface portions/edges of the structure by applying additional material, Chong does not specifically teach that the material was applied by spray forming at different angles. However, as was discussed previously, the structure formed by the process of Chong was a plastic object and Chong further teaches that any known rapid prototyping technique can be use instead of the preferred embodiment disclosed in the reference (Column 2 Line 58 through Column 3 Line 22).
	Fink teaches a rapid prototyping method for forming a three-dimensional (3-D) structure layer by layer (Abstract and Column 1 Lines 11-39). The method of Fink comprised receiving instructions for forming the structure wherein the instructions were based on a data model of the structure in the form of a computer aided design (CAD) (Column 4 Line 51 through Column 5 Line 21 and Figures 1 and 2). Fink further teaches having received material in the form of a first reactant liquid and another liquid reactant which were used to print the structure based on the instructions/CAD wherein printing comprised spray forming/jetting the material to produce the structure (Column 5 Lines 49-58, Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2). Fink further teaches that the process was used to form plastic/polymer structures wherein the material sprayed/jetted to form the structure comprised a resin first component and a second component/hardener which reacted with the first component/resin to form a solid layer (Abstract, Column 17 Lines 52-59 and Column 18 Line 56 through Column 19 Line 33). Furthermore, Fink teaches that application of the liquid/drops of material were applied at different angles in order to achieve a desired structure (Column 5 Line 66 through Column 6 Line 9 and Column 7 Lines 59-65).
	Based on the teachings of Fink, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the spray forming process of Fink to apply the smoothening material of Chong at different angles because Fink taught a known rapid prototyping process in the art for forming plastic objects and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Though Chong teaches having applied material to the stair-stepped surface portion in order to smooth this portion Chong does not teach that the material applied was the same material used to form then intermediate structure and that the material was applied by spray forming.
	Ohnishi teaches process for forming a three-dimensional layer/structure wherein after formation the structure was subjected to a smoothing step to smooth out surface irregularities (Abstract). Ohnishi teaches that the structure/layer 2 was produced by forming successive layers of the structure 2 and was formed by depositing plastic/resin ink 3 (Pages 3-4 Paragraphs 0052-0056 and Figure 1). The smoothing step of Ohnishi comprised spraying/jetting the same resin ink 3 onto the intermediate structure 2 in order to remove any surface irregularities (Pages 4-5 Paragraphs 0061-0063 and 0069-0071 and Figures 3(a)-3(d)).
	Based on the teachings of Ohnishi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the smoothing step of Chong in view of Fink by spraying the same material used to form the intermediate structure onto the stair-stepped surface portion because this was a known process in the art for removing surface irregularities on structures formed layer by layer.
	Furthermore, Fink teaches that the materials used to form the structure where sprayed from two separate first and second nozzles 26 and 29 where moved in response to the computer instructions (Column 9 Lines 1-19) and as was discussed previously it would have been obvious to have sprayed the material onto the stair-stepped structure surface portion. However, none of the references teach that the nozzles used for spraying the material were on a movable arm.
	Hadas teaches 3-D printing system comprising a first and second nozzle 110 and 120 used to dispense material to form a 3-D structure coupled to a movable arm in the form of a support structure 180 (Abstract, Page 2 Paragraphs 0017 and 0021 and Figure 1).
	Based on the teachings of Hadas, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have coupled the first and second nozzles of Chong in view of Fink and Ohnishi to a movable arm/supporting structure because this was a known component in the art for moving spray/dispensing nozzles during 3-D printing/spray forming and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	As for claim 2, Fink teaches having spray formed/jetted the material into one or more layers to form the structure (Column 8 Lines 37-43, Column 9 Lines 1-19 and Figures 1 and 2).
	As for claim 5 and 8, Fink teaches that the material sprayed/jetted to form the structure comprised a resin first component and a second component/hardener which reacted with the first component/resin to form a solid layer (Abstract, Column 17 Lines 52-59 and Column 18 Line 56 through Column 19 Line 33).
	As for claim 9, as was discussed previously, the movable spray of Chong in view of Fin and Ohnishi and Hadas comprised a first nozzle and a second nozzle.
	As for claims 12 and 14, as was discussed previously, the material of Chong in view of Fink and Ohnishi and Hadas comprised a resin and further comprised a second material in the form of a hardener.











Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et al and Hadas as applied to claims 1 and 10 above, and further in view of Swanson et al (U.S. Patent Publication No. 2014/0048969).
	The teachings of Chong in view of Fink and Ohnishi and Hadas as they apply to claims 1 and 10 have been discussed previously and are incorporated herein. None of the references teach that the structured formed by the taught process comprised a panel suitable for use in a transport structure.
	Swanson teaches a 3-D printing process (Abstract) used to form panels suitable for use in a transport structure in the form of vehicle skins such as doors and hoods (Pages 7-8 Paragraph 0102).
	Based on the teachings of Swanson, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the process of Chong in view of Fink and Ohnishi and Hadas to form a panel suitable for use in a transport structure because it was known in the art to use 3-D printing method to form these panels and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al in view of Fink et al and Ohnishi et al and Hadas and Nguyen et al (U.S. Patent # 6,084,980).
	In the case of claims 16-18, as was discussed previously in the rejection of claim 10, Chong in view of Fink and Ohnishi and Hadas taught a process for 3-D printing a structure wherein instructions for printing the structure were received, printing the structure according to the instructions wherein the structure was formed layer-by-layer by laser sintering to form an intermediate structure and material was further supplied to the intermediate structure by spray forming to achieve a structure which desired layer thicknesses and angles/contours of an inclined surface of the structure wherein the spray forming comprised directing, responsive to the instructions, a movable arm comprising a nozzle.
	None of the references teach having received a nominal dimension and a corresponding tolerance for one or more layer of the structure and scanning the intermediate structure to determine a physical dimension of the one or more layers.
	Nguyen teaches a method for rapid prototype manufacturing wherein objects are formed layer by layer. The method comprised scanning one or more layer of the object formed and comparing the dimensions of the scanned object to nominal dimensions in order modifying the process in order to smooth out any identified irregularities. (Abstract, Column 1 Lines 8-15 and Column 9 Lines 45-62)
	Based on the teaches of Nguyen, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have received a nominal dimension and a corresponding tolerance for one or more layer of the structure of Chong in view of Fink and Ohnishi and Hadas and scanning the intermediate structure to determine a physical dimension of the one or more layers in order to determine the presence of any surface irregularities which need to be smoothed out.

Conclusion
	Claims 1, 2, 4, 5, 8 through 10, 12 through 14, 16 through 18, 21 and 22 have been rejected. Claims 6, 7, 15 and 19 were previously withdrawn. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712